Case 1:19-cv-00487-JMS-KJM Document14 Filed 10/15/19 Pagelof1 PagelD#:121
Case 1:19-cv-00487-JMS-KJM Document8 Filed 09/11/19 Page2of2 PagelD #: 9C

NOAA (Rev, 12409) Summons ina Coil Action (Page 2)

Civil Action No. 1:19-cv-00487-JMS-KJM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for fame of individual and title, if any) My. Mhornuoss Fa; Let iA

was received by me on dae Zo o4.- no {A> :

ar semonally served the summons on the individual at (place) [\. MA M ia (2x as a ara v,
\edamduwr Warria Move Sulleot CA GuprarnaM (date) H.to- adolf — sor

1 | left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

ON feleite) , and mailed a copy to the individual’s last known address; or

OF | served the summons on name of individual) , who is

designated by law to accept servite of process on behalf of (name of organization)

On (date) ; or
| returned the summons unexecuted because lar
TD Other fspecifiy:
My fees are S tor travel and $ for services, for a total of $ 0.00

| declare under penalty of perjury that this information is true.

Date: 04. lo. rola Ay a

Server 's signature

My. Mobannaod Waa ay (-Heoai od . Mn veshiag hen
Printed nanfe and title KF i027] lyVer 2 tonne

office No. (¢2,Munatar (evhe , Coens Leal labore fabiita.

Server's address

Additional information regarding attempted service, etc:
